Title: Charles Paxton to ——, 20 June 1768
From: Paxton, Charles
To: 


Dear Sir,
On board his Majesty’s Ship Romney, Boston Harbour, 20th June, 68.
The commissioners of the customs have met with every insult since their arrival at Boston, and at last have been obliged to seek protection on board his Majesty’s ship Romney: Mr. Hallowell, the comptroller of the customs who will have the honor to deliver you this Letter, will inform you of many particulars; he is sent by the Board with their letters to Government. Unless we have immediately two or three regiments, ’tis the opinion of all the friends to government, that Boston will be in open rebellion. I have the honor to be with the greatest respect and warmest regard, Dear Sir, Your most faithful and oblig’d servant,
Chas. Paxton.
